Case 3:20-cv-01798-WQH-MSB Document 17 Filed 12/10/20 PageID.157 Page 1 of 52



 1   William C. Haggerty, Esq., Bar No. 76652
 2   bill@fwhb.com
     Katherine M. Harwood, Esq., Bar No. 225202
 3   kharwood@fwhb.com
 4   FORD, WALKER, HAGGERTY & BEHAR
 5   One World Trade Center, Twenty-Seventh Floor
     Long Beach, California 90831-2700
 6   (562) 983-2500 telephone
 7   (562) 590-3573 facsimile
 8   Carl C. Butzer, Esq., Bar No. 03545900 (Pro Hac Vice)
 9   cbutzer@jw.com
     Shannon Zmud Teicher, Esq., Bar No. 24047169 (Pro Hac Vice)
10   steicher@jw.com
11   JACKSON WALKER, L.L.P.
     2323 Ross Avenue, Suite 600
12   Dallas, Texas 75201
13   Tel. (214) 953-5902; Fax (214) 661-6609
14
     Attorneys for Defendants, THE HOLLIS COMPANY, LLC;
15
     RACHEL HOLLIS and DAVID HOLLIS
16
17                        UNITED STATES DISTRICT COURT

18                      SOUTHERN DISTRICT OF CALIFORNIA
19
20   THE MANNA KO GROUP, INC., a              )   Case No. 3:20-cv-1798-WQH (MSB)
     California corporation,                  )
21                                            )   ANSWER TO COMPLAINT FOR
                             Plaintiff,       )   FEDERAL REGISTERED
22                                            )   TRADEMARK INFRINGEMENT
           Vs.                                )   UNDER 15 U.S.C. § 1114;
23                                            )   FEDERAL UNFAIR
     THE HOLLIS COMPANY, LLC, a Texas )           COMPETITION UNDER 15
24   corporation; RACHEL HOLLIS, an           )   U.S.C. § 1125; AND FEDERAL
     Individual; and DAVID HOLLIS, an         )   COMMON LAW TRADEMARK
25   Individual,                              )   INFRINGEMENT AND
                                              )   COUNTER CLAIM; JURY
26                           Defendants.      )   DEMAND
                                              )
27                                            )
                                              )   Complaint filed:       Sept. 13, 2020
28    _______________________________________ )   Current Response Date: Oct. 16, 2020


                                            1
             ANSWER TO COMPLAINT AND COUNTER CLAIM; JURY DEMAND
Case 3:20-cv-01798-WQH-MSB Document 17 Filed 12/10/20 PageID.158 Page 2 of 52



 1       DEFENDANTS’/ COUNTER-PLAINTIFFS’ THE HOLLIS COMPANY,
 2       RACHEL HOLLIS, AND DAVE HOLLIS ANSWER, DEFENSES, AND
 3   COUNTERCLAIMS AGAINST PLAINTIFF / COUNTER-DEFENDANT THE
 4                                  MANNA KO GROUP, INC.
 5         Defendants/Counter-Plaintiffs THE HOLLIS COMPANY, LLC, RACHEL
 6   HOLLIS, AND DAVE HOLLIS (collectively, “Hollis Defendants”) file this Answer,
 7   Affirmative Defenses, and Counterclaims to Plaintiff/Counter-defendant THE
 8   MANNA KO GROUP, INC.’s (“Plaintiff”) Complaint. Hollis Defendants deny all
 9   allegations made in the Complaint, whether express or implied, that are not
10   specifically admitted below.
11                                                I.
12                                           ANSWER
13         PARAGRAPH NO. 1: For over five years, Manna Ko, CEO and Founder of
14   The Manna Ko Group, Inc. d/b/a Manna For Life®, has been continuously and
15   exclusively using the MADE FOR MORE mark on behalf of Manna For Life
16   throughout the United States and globally to inspire others with her proprietary
17   MADE FOR MORE message through motivational speaking, books, online courses,
18   trainings and workshops, social media, counseling services, and community
19   memberships to effectively overcome trials and tribulations and to thrive in their own
20   lives. Under the MADE FOR MORE mark, Manna For Life helps others to discover
21   their unique gifts and purpose or calling in life with a goal of sharing these gifts with
22   others. Manna For Life has generated significant goodwill and customer recognition in
23   the MADE FOR MORE mark thanks to substantial marketing efforts and monetary
24   investment by Manna For Life in promotion and advertising of the MADE FOR
25   MORE mark and MADE FOR MORE-brand goods and services. Manna For Life’s
26   marketing, promotional, and advertising efforts have resulted in consumer recognition
27   that the MADE FOR MORE mark identifies Manna For Life as the source of high-
28   quality products and services.

                                                  2
              ANSWER TO COMPLAINT AND COUNTER CLAIM; JURY DEMAND
Case 3:20-cv-01798-WQH-MSB Document 17 Filed 12/10/20 PageID.159 Page 3 of 52



 1         RESPONSE: The Hollis Defendants lack knowledge or information sufficient
 2   to form a belief as to the truth of the allegations of paragraph 1, and on that basis deny
 3   such allegations.
 4         PARAGRAPH NO. 2: Despite Manna For Life’s success and the immense
 5   goodwill Manna For Life has generated in its MADE FOR MORE mark, Manna For
 6   Life discovered that Rachel Hollis, her husband David Hollis, and their company The
 7   Hollis Company, LLC have been promoting motivational speaking events, books (e.g.
 8   a journal), movies, apparel, and other related products and services under the MADE
 9   FOR MORE mark since 2018. Since receiving a cease and desist letter and Manna For
10   Life’s federal trademark application (which since matured to registration), Hollis Co.
11   has ignored the request and instead doubled-down on expanding and growing her use
12   of the mark nationally—maximizing off the value of Manna For Life’s protected
13   trademark. Hollis Co.’s MADE FOR MORE brand products and services are
14   confusingly similar to Manna For Life’s use of the identical mark, and Hollis Co.’s
15   use is therefore in violation of Manna For Life’s rights.
16         RESPONSE: The Hollis Defendants admit that The Hollis Company received a
17   cease and desist letter from Manna For Life, and that The Hollis Company responded
18   to it. Defendants deny the remaining allegations in paragraph 2.
19         PARAGRAPH NO. 3: Manna For Life brings this action to stop Hollis Co.’s
20   nationwide infringements of Manna For Life’s rights, for damages arising from Hollis
21   Co.’s unlawful conduct, and for preliminary and permanent injunctive relief to prevent
22   Hollis Co. from causing further harm.
23         RESPONSE: The Hollis Defendants deny the allegations in paragraph 3.
24         PARAGRAPH NO. 4: Plaintiff Manna For Life is a California corporation
25   with its principal place of business in Del Mar, California. Manna For Life owns and
26   controls all rights in the MADE FOR MORE trademark.
27         RESPONSE: The Hollis Defendants lack knowledge or information sufficient
28   to form a belief as to the truth of the allegations of paragraph 4, and on that basis deny

                                                 3
              ANSWER TO COMPLAINT AND COUNTER CLAIM; JURY DEMAND
Case 3:20-cv-01798-WQH-MSB Document 17 Filed 12/10/20 PageID.160 Page 4 of 52



 1   such allegations.
 2         PARAGRAPH NO. 5: Defendant The Hollis Company, LLC is a Texas
 3   corporation with a previous principal place of business of 6900 Scenic Brook Drive,
 4   Austin, Texas, but having registered the corporation in California under filing
 5   202007710231 in March 2020 and on information and belief having relocated all or
 6   some of its operations to California.
 7         RESPONSE: The Hollis Defendants admit that The Hollis Company is a Texas
 8   corporation with its principal place of business at 6900 Scenic Brook Drive, Austin,
 9   Texas. The Hollis Defendants also admit that The Hollis Company filed to do
10   business in California in March 2020. The Hollis Defendants deny the remaining
11   allegations in paragraph 5.
12         PARAGRAPH NO. 6: On information and belief on July 12, 2019, the
13   individual defendants formed the company The Hollis Company, LLC, which
14   Defendant Chic Media, LLC was “merged out” to. Chic Media, LLC was a member-
15   managed California limited liability company which existed during much of the
16   infringement and was the corporate shell through which the individual Hollis
17   defendants acted until, on information and belief, on or around September 3, 2019,
18   when they assigned their “Made for More” trademark application to Defendant The
19   Hollis Company, LLC. From 2014 until sometime prior to late 2019, Defendants
20   (including Chic Media LLC) resided in San Clemente, California. The Hollis
21   Company, LLC is the successor in interest, merged-out company, and liable for all
22   acts of Chic Media, LLC.
23         RESPONSE: The Hollis Defendants admit that (1) The Hollis Company, LLC
24   was formed as a Texas limited liability company on July 12, 2019, (2) Chic Media,
25   LLC was merged into the Hollis Company, and (3) Chic Media, LLC was member-
26   managed. The Hollis Defendants also admit that The Hollis Company is the successor
27   in interest to Chic Media, LLC. The Hollis Defendants deny that the individual
28   defendants formed The Hollis Company as a “shell” to protect the individual Hollis

                                                4
              ANSWER TO COMPLAINT AND COUNTER CLAIM; JURY DEMAND
Case 3:20-cv-01798-WQH-MSB Document 17 Filed 12/10/20 PageID.161 Page 5 of 52



 1   Defendants. Defendants admit that Dave Hollis and Rachel Hollis lived in California
 2   until they moved to Texas in 2018. The Hollis Defendants deny the remaining
 3   allegations of paragraph 6.
 4         PARAGRAPH NO. 7: Defendant Rachel Hollis is Founder of The Hollis
 5   Company, LLC (and predecessor company Chic Media, LLC) and resides in Texas.
 6         RESPONSE: The Hollis Defendants admit the allegations in paragraph 7.
 7         PARAGRAPH NO. 8: Defendant David Hollis is CEO of The Hollis
 8   Company, LLC (and predecessor company Chic Media, LLC) and resides in Texas.
 9         RESPONSE: The Hollis Defendants admit that Dave Hollis resides in Texas.
10   The Hollis Defendants deny the remaining allegations in paragraph 8.
11         PARAGRAPH NO. 9: This action arises under Federal law, the provisions of
12   the Trademark laws of the United States (the Lanham Act), as amended, 15 U.S.C. §§
13   1114, 1125(a), and under, inter alia, the statutes and common laws of the State of
14   California.
15         RESPONSE: This paragraph asserts legal conclusions to which no response is
16   required; but to the extent any factual allegation is made, it is denied.
17         PARAGRAPH NO. 10: This Court also has subject matter jurisdiction under
18   28 U.S.C. § 1331 (federal question) and 28 U.S.C. § 1338(a) (trademark) because this
19   action arises under the trademark laws of the United States. In addition, this Court has
20   original subject matter jurisdiction over the state unfair competition claims under 28
21   U.S.C. § 1338(b), as they are joined with a substantial and related claim under the
22   federal trademark laws, and supplemental jurisdiction over the state-law claims is
23   present because they arise from the same nucleus of operative facts under 28 U.S.C. §
24   1367 as to be part of the same case or controversy under Article III of the United
25   States Constitution.
26         RESPONSE: This paragraph asserts legal conclusions to which no response is
27   required; but to the extent any factual allegation is made, it is denied.
28         PARAGRAPH NO. 11: This Court has personal jurisdiction over Defendants

                                                  5
              ANSWER TO COMPLAINT AND COUNTER CLAIM; JURY DEMAND
Case 3:20-cv-01798-WQH-MSB Document 17 Filed 12/10/20 PageID.162 Page 6 of 52



 1   because they have extensive minimum contacts with the State of California. The
 2   Hollis Company, LLC, Rachel Hollis as Founder and the face of The Hollis Company,
 3   LLC (and predecessor company Chic Media, LLC), and Dave Hollis as Rachel’s
 4   husband and CEO of The Hollis Company, LLC, have purposefully availed
 5   themselves of the privileges and laws of California, directing promotional and
 6   marketing efforts for products and services under the infringing MADE FOR MORE
 7   mark toward customers who reside in California, selling tickets to the MADE FOR
 8   MORE movie to be shown at numerous theaters in California, putting on at least one
 9   speaking engagement in 2019 in San Diego, California under the MADE FOR MORE
10   mark and at which products were promoted and sold under the MADE FOR MORE
11   mark, and otherwise has continuous and systematic contacts with this state, and
12   knowingly directing intentional trademark infringement at Manna For Life as a
13   California corporation with its headquarters, brunt of harm, and trademark home situs
14   being in California and on information and belief for the purpose of benefiting from
15   the goodwill developed by Manna For Life in the infringed mark—intending both for
16   the mark’s use to benefit each and all of them in their profiting from a California-
17   based mark and from targeting the massive California audience. In addition, until late
18   2019, on information and belief Defendants resided in San Clemente, California.
19         RESPONSE: The Hollis Defendants admit that Rachel Hollis is a founder of
20   The Hollis Company and its predecessor company, Chic Media. The Hollis
21   Defendants deny the remaining allegations of paragraph 11.
22         PARAGRAPH NO. 12: Venue is proper in this judicial district under 28 U.S.C
23   § 1391 because a substantial portion of the events or omissions giving rise to the
24   claims occurred in this district, and Defendants reside in this district by virtue of being
25   subject to personal jurisdiction in this judicial district by, among others, their repeated
26   availment and direction of their activities toward this district, including, but not
27   limited to, selling tickets to and showing the MADE FOR MORE movie in this
28   district, hosting one or more MADE FOR MORE branded events in San Diego in

                                                  6
               ANSWER TO COMPLAINT AND COUNTER CLAIM; JURY DEMAND
Case 3:20-cv-01798-WQH-MSB Document 17 Filed 12/10/20 PageID.163 Page 7 of 52



 1   which products and services are promoted and sold under the MADE FOR MORE
 2   mark in this district, and the actions alleged herein.
 3         RESPONSE: The Hollis Defendants deny the allegations in paragraph 12, and
 4   deny that venue is proper in this district.
 5         PARAGRAPH NO. 13: Manna For Life is an innovative faith-based
 6   leadership company creating relevant educational, inspirational, and visionary
 7   programs and events to teach individuals and groups about living more purposeful,
 8   fulfilling, and authentic lives by understanding and living out their calling. At its core
 9   is Manna For Life’s motivational speaking engagements, online classes, books and
10   merchandise.
11         RESPONSE: The Hollis Defendants lack knowledge or information sufficient
12   to form a belief as to the truth of the allegations of paragraph 13, and on that basis
13   deny such allegations.
14         PARAGRAPH NO. 14: Manna Ko, CEO and Founder of the Manna Ko
15   Group, Inc., is an entrepreneur, author, business and life strategist, educator,
16   leadership trainer, and counsellor. Her relevant actions alleged herein were taken on
17   behalf of Manna For Life.
18         RESPONSE: The Hollis Defendants lack knowledge or information sufficient
19   to form a belief as to the truth of the allegations of paragraph 14, and on that basis
20   deny such allegations.
21         PARAGRAPH NO. 15: Ms. Ko has authored numerous articles, papers,
22   curricula, and over a dozen books, including her autobiographical novel Made for
23   More. She travels throughout the United States and around the world teaching about
24   and training people in catalytic thinking, specifically, how to change thought
25   behaviors to bring about positive results.
26         RESPONSE: The Hollis Defendants lack knowledge or information sufficient
27   to form a belief as to the truth of the allegations of paragraph 15, and on that basis
28   deny such allegations.

                                                   7
               ANSWER TO COMPLAINT AND COUNTER CLAIM; JURY DEMAND
Case 3:20-cv-01798-WQH-MSB Document 17 Filed 12/10/20 PageID.164 Page 8 of 52



 1         PARAGRAPH NO. 16: Over the past almost thirty (30) years, Ms. Ko has
 2   spoken to over 40,000 people and worked with hundreds of businesses and
 3   organizations in more than nine (9) countries, has contributed to numerous
 4   educational, disciplinary and advisory boards, and is an Ordained Leader with Third
 5   Day Churches.
 6         RESPONSE: The Hollis Defendants lack knowledge or information sufficient
 7   to form a belief as to the truth of the allegations of paragraph 16, and on that basis
 8   deny such allegations.
 9         PARAGRAPH NO. 17: Manna For Life is the owner of U.S. Trademark
10   Registration No. 6,110,423 for the mark MADE FOR MORE for use on or in
11   connection with “Books in the field of spirituality and self-help; Children's books;
12   Cook books; Religious books; Series of fiction and non-fiction books on a variety of
13   topics” in Class 16 and “Educational and entertainment services, namely, providing
14   motivational speaking services in the field of spirituality, relationship issues, child
15   rearing, health and wellness, business and personal development, leadership and self-
16   help; Educational services, namely, conducting online courses, in person courses,
17   training, coaching, workshops, organizational events in the field of leadership, self-
18   help, personal development, business development, team training, health and wellness,
19   relationship issues, child rearing, and spirituality and distribution of course and
20   educational materials in connection therewith; Entertainment services, namely,
21   providing podcasts in the field of self-help, relationship issues, child rearing,
22   leadership, mentoring, spirituality, and personal and business growth” in Class 41. A
23   true and correct copy of the certificate of registration is attached as Exhibit A.
24         RESPONSE: The Hollis Defendants admit that Exhibit A appears to be a copy
25   of Reg. No. 6,110,423, but deny that Plaintiff’s registration is valid and, furthermore,
26   deny the purported mark is valid.
27         PARAGRAPH NO. 18: Manna For Life also owns U.S. Trademark
28   Registration No. 5,679,595 for the mark KNOW YOUR MORE. OWN YOUR

                                                  8
               ANSWER TO COMPLAINT AND COUNTER CLAIM; JURY DEMAND
Case 3:20-cv-01798-WQH-MSB Document 17 Filed 12/10/20 PageID.165 Page 9 of 52



 1   MORE. LIVE YOUR MORE. for “Educational and entertainment services, namely,
 2   providing motivational speaking services in the field of spirituality, relationship issues
 3   and child rearing, health and wellness, business and personal development, leadership
 4   and self-help; Educational services, namely, conducting online courses, in person
 5   courses, training, coaching, workshops, organizational events in the field of
 6   leadership, self- help, personal development, business development, team training,
 7   health and wellness, relationship issues and child rearing, and spirituality and
 8   distribution of course and educational materials in connection therewith; Personal
 9   coaching services in the field of spirituality, business and personal development,
10   leadership and self-help; Educational and entertainment services, namely, a continuing
11   program about life coaching, mentoring, self-help, leadership, health and wellness,
12   business and personal growth and a variety of other lifestyle areas accessible by
13   means of radio, television, computers, tablets and mobile devices; Entertainment
14   services, namely, providing podcasts in the field of self-help, relationship issues and
15   child rearing, leadership, mentoring, spirituality, and personal and business growth” in
16   Class 41. A true and correct copy of the certificate of registration is attached as
17   Exhibit B.
18         RESPONSE: The Hollis Defendants admit that Exhibit B appears to be a copy
19   of Reg. No. 5,679,595. The Hollis Defendants lack knowledge or information
20   sufficient to form a belief as to the truth of the allegations of paragraph 18, and on that
21   basis deny such allegations.
22         PARAGRAPH NO. 19: Additionally, Manna For Life owns extensive
23   common law rights in the MADE FOR MORE mark dating back to at least as early as
24   2015 in connection with, among other goods and services, books, online courses,
25   workshops, training seminars, motivational speaking and counselling services.
26         RESPONSE: The Hollis Defendants deny that the purported mark is valid. The
27   Hollis Defendants lack knowledge or information sufficient to form a belief as to the
28   truth of the remaining allegations of paragraph 19, and on that basis deny such

                                                  9
              ANSWER TO COMPLAINT AND COUNTER CLAIM; JURY DEMAND
Case 3:20-cv-01798-WQH-MSB Document 17 Filed 12/10/20 PageID.166 Page 10 of 52



 1   allegations.
 2         PARAGRAPH NO. 20: At least as early as 2014, Manna For Life adopted and
 3   began using the MADE FOR MORE mark when Manna Ko named her
 4   autobiographical novel Made for More.
 5         RESPONSE: The Hollis Defendants deny that the purported mark is valid. The
 6   Hollis Defendants lack knowledge or information sufficient to form a belief as to the
 7   truth of the remaining allegations of paragraph 20, and on that basis deny such
 8   allegations.
 9         PARAGRAPH NO. 21: Since that date, Manna For Life has continuously and
10   exclusively used the MADE FOR MORE mark alone, with other terms, and with
11   various designs and stylizations in connection with books, motivational speaking,
12   online courses, trainings and workshops, counselling services, and community
13   memberships throughout the United States and globally.
14         RESPONSE: The Hollis Defendants deny that the purported mark is valid. The
15   Hollis Defendants deny that Manna For Life has exclusively used the phrase “Made
16   for More.” The Hollis Defendants lack knowledge or information sufficient to form a
17   belief as to the truth of the remaining allegations of paragraph 21, and on that basis
18   deny such allegations.
19         PARAGRAPH NO. 22: Manna For Life owns over twenty-one (21) domain
20   name registrations for domains that incorporate the MADE FOR MORE mark, almost
21   all of which were registered in 2014 and 2015.
22         RESPONSE: The Hollis Defendants deny that the purported mark is valid. The
23   Hollis Defendants lack knowledge or information sufficient to form a belief as to the
24   truth of the remaining allegations of paragraph 22, and on that basis deny such
25   allegations.
26         PARAGRAPH NO. 23: Before the release of the Made for More
27   autobiography in 2015, Manna Ko began traveling around the United States and
28   globally delivering her proprietary MADE FOR MORE branded message of 4

                                                10
              ANSWER TO COMPLAINT AND COUNTER CLAIM; JURY DEMAND
Case 3:20-cv-01798-WQH-MSB Document 17 Filed 12/10/20 PageID.167 Page 11 of 52



 1   Fundamental Principles at events and workshops and to private groups. In delivering
 2   her MADE FOR MORE message on behalf of Manna For Life, Ms. Ko has and
 3   continues to lead and inspire others with the MADE FOR MORE-branded message.
 4   Manna For Life’s tools and motivation lead others to effectively overcome trials and
 5   tribulations and to thrive in their own lives, helping them discover their unique gifts
 6   and purpose or calling in life with a goal of sharing these gifts with others.
 7         RESPONSE: The Hollis Defendants lack knowledge or information sufficient
 8   to form a belief as to the truth of the allegations of paragraph 23, and on that basis
 9   deny such allegations.
10         PARAGRAPH NO. 24: Throughout the motivational speaking engagements
11   and messaging of Manna For Life, the MADE FOR MORE trademark has been and
12   continues to be used as a source identifier prominently in both printed presentation
13   materials and in the presentations themselves. Manna For Life, including through
14   Manna Ko, has continued consistently to make these interstate presentations under the
15   MADE FOR MORE mark since the release of the Made for More book, and Manna
16   Ko regularly speaks on behalf of Manna For Life across the country. And the
17   marketing and promotion of these engagements and related online materials is
18   consistently under the MADE FOR MORE brand.
19         RESPONSE: The Hollis Defendants deny that the purported mark is valid.
20   Defendants also deny that “Made for More” is a source identifier for Manna For Life.
21   The Hollis Defendants lack knowledge or information sufficient to form a belief as to
22   the truth of the remaining allegations of paragraph 24, and on that basis deny such
23   allegations.
24         PARAGRAPH NO. 25: Since 2015, Manna For Life, through Ms. Ko, has
25   consistently and repeatedly delivered its motivational speaking services under the
26   MADE FOR MORE mark to groups in numerous states, including by way of example,
27   but not limited to, Arizona, Oregon, New Mexico, Washington, California, and
28


                                                 11
              ANSWER TO COMPLAINT AND COUNTER CLAIM; JURY DEMAND
Case 3:20-cv-01798-WQH-MSB Document 17 Filed 12/10/20 PageID.168 Page 12 of 52



 1   Minnesota. See copies of flyers and confirmation/reminder emails attached as Exhibit
 2   C.
 3         RESPONSE: The Hollis Defendants deny that the purported mark is valid. The
 4   Hollis Defendants lack knowledge or information sufficient to form a belief as to the
 5   truth of the remaining allegations of paragraph 25, and on that basis deny such
 6   allegations.
 7         PARAGRAPH NO. 26: Presales and marketing activities for the Made for
 8   More book in 2015, leading to the Made for More book release in September 2015.
 9   The book was offered for sale and sold on Amazon.com starting October 19, 2015.
10   See screenshot of Amazon purchasing page attached as Exhibit D.
11         RESPONSE: The Hollis Defendants lack knowledge or information sufficient
12   to form a belief as to the truth of the allegations of paragraph 26, and on that basis
13   deny such allegations.
14         PARAGRAPH NO. 27: At the same time as the Made for More book release,
15   Manna For Life also released a MADE FOR MORE book trailer (similar to a movie
16   trailer) to promote the Made for More book.
17         RESPONSE: The Hollis Defendants lack knowledge or information sufficient
18   to form a belief as to the truth of the allegations of paragraph 27, and on that basis
19   deny such allegations.
20         PARAGRAPH NO. 28: Shortly after the Made for More book release, Manna
21   For Life produced and promoted the Made for More audiobook, which enlisted over
22   twenty- four (24) actors playing 120 different roles and had at least 200 sound effects
23   and a musical score. This was promoted as an audio movie, due to the complexity and
24   extent of the production.
25         RESPONSE: The Hollis Defendants lack knowledge or information sufficient
26   to form a belief as to the truth of the allegations of paragraph 28, and on that basis
27   deny such allegations.
28


                                                 12
              ANSWER TO COMPLAINT AND COUNTER CLAIM; JURY DEMAND
Case 3:20-cv-01798-WQH-MSB Document 17 Filed 12/10/20 PageID.169 Page 13 of 52



 1         PARAGRAPH NO. 29: In 2016, Manna For Life promoted and released the
 2   Made for More audiobook trailer.
 3         RESPONSE: The Hollis Defendants lack knowledge or information sufficient
 4   to form a belief as to the truth of the allegations of paragraph 29, and on that basis
 5   deny such allegations.
 6         PARAGRAPH NO. 30: Also in 2016, Manna For Life released the second
 7   MADE FOR MORE book, I am Made for More, which includes original artwork,
 8   carefully chosen passages from the Made for More book, and writing prompts to
 9   inspire users to tell their own MADE FOR MORE stories. See screenshot of Amazon
10   purchasing page attached as Exhibit E. With the release of I am Made for More,
11   Manna For Life created the MADE FOR MORE book series.
12         RESPONSE: The Hollis Defendants lack knowledge or information sufficient
13   to form a belief as to the truth of the allegations of paragraph 30, and on that basis
14   deny such allegations.
15         PARAGRAPH NO. 31: Since 2017, Manna For Life has added to its MADE
16   FOR MORE book series by releasing several more MADE FOR MORE books
17   authored by Manna Ko. See attached Exhibit E-1.
18         RESPONSE: The Hollis Defendants lack knowledge or information sufficient
19   to form a belief as to the truth of the allegations of paragraph 31, and on that basis
20   deny such allegations.
21         PARAGRAPH NO. 32: In 2015 and 2017, Manna For Life promoted and
22   offered online courses under the MADE FOR MORE mark to teach others how to tell
23   their MADE FOR MORE stories. See emails related to the MADE FOR MORE
24   online course attached as Exhibit F.
25         RESPONSE: The Hollis Defendants deny that the purported mark is valid. The
26   Hollis Defendants lack knowledge or information sufficient to form a belief as to the
27   truth of the remaining allegations of paragraph 32, and on that basis deny such
28   allegations.

                                                 13
              ANSWER TO COMPLAINT AND COUNTER CLAIM; JURY DEMAND
Case 3:20-cv-01798-WQH-MSB Document 17 Filed 12/10/20 PageID.170 Page 14 of 52



 1         PARAGRAPH NO. 33: By no later than 2018, Manna For Life created the
 2   MADE FOR MORE community membership, MADE FOR MORE Happy Place.
 3   With a payment of $10, $35, or $75/month, members have access to the MADE FOR
 4   MORE community and receive daily prophetic messages, downloads, ebooks,
 5   personalized calls with Manna Ko, and discounts on workshops, training and events,
 6   and other products and merchandise. See attached Exhibit G. This includes apparel
 7   and other merchandise, such as the below shirt:
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22         RESPONSE: The Hollis Defendants lack knowledge or information sufficient
23   to form a belief as to the truth of the allegations of paragraph 33, and on that basis
24   deny such allegations.
25         PARAGRAPH NO. 34: Due to the wide-spread promotion and popularity of
26   the Made for More books and associated MADE FOR MORE-branded online courses,
27   workshops, and events, the Made for More books are now available for purchase in
28


                                                 14
              ANSWER TO COMPLAINT AND COUNTER CLAIM; JURY DEMAND
Case 3:20-cv-01798-WQH-MSB Document 17 Filed 12/10/20 PageID.171 Page 15 of 52



 1   fourteen (14) countries and Manna Ko is invited to speak at events globally to teach
 2   others how to tell their MADE FOR MORE stories.
 3         RESPONSE: The Hollis Defendants lack knowledge or information sufficient
 4   to form a belief as to the truth of the allegations of paragraph 34, and on that basis
 5   deny such allegations.
 6         PARAGRAPH NO. 35: Manna For Life owns and operates a website at
 7   www.mannaforlife.com, where it prominently displays the valuable MADE FOR
 8   MORE mark, and promotes its goods and services. See attached Exhibit H.
 9   Furthermore, Manna For Life is the registered owner of twenty-one (21) domain
10   names incorporating the designation MADE FOR MORE, almost all of which were
11   purchased in 2014 and 2015.
12         RESPONSE: The Hollis Defendants deny that the purported mark is valid. The
13   Hollis Defendants lack knowledge or information sufficient to form a belief as to the
14   truth of the remaining allegations of paragraph 35, and on that basis deny such
15   allegations.
16         PARAGRAPH NO. 36: Manna For Life’s MADE FOR MORE brand is
17   widely-promoted and known across the U.S., and strengthened further because Manna
18   For Life actively promotes its MADE FOR MORE mark and MADE FOR MORE-
19   branded goods and services via social media platforms, including Facebook,
20   Instagram, Twitter, YouTube, and Pinterest. See attached Exhibit I.
21         RESPONSE: The Hollis Defendants deny that the purported mark is valid. The
22   Hollis Defendants lack knowledge or information sufficient to form a belief as to the
23   truth of the remaining allegations of paragraph 36, and on that basis deny such
24   allegations.
25         PARAGRAPH NO. 37: Thanks to its substantial marketing efforts, monetary
26   investment in promotion and advertising, and hard-earned reputation of the MADE
27   FOR MORE mark and MADE FOR MORE-brand goods and services, Manna For
28


                                                 15
              ANSWER TO COMPLAINT AND COUNTER CLAIM; JURY DEMAND
Case 3:20-cv-01798-WQH-MSB Document 17 Filed 12/10/20 PageID.172 Page 16 of 52



 1   Life has generated significant goodwill and customer recognition in the MADE FOR
 2   MORE mark.
 3         RESPONSE: The Hollis Defendants deny that the purported mark is valid or
 4   that it functions as a source identifier. The Hollis Defendants lack knowledge or
 5   information sufficient to form a belief as to the truth of the allegations of paragraph
 6   37, and on that basis deny such allegations.
 7         PARAGRAPH NO. 38: Manna For Life’s marketing, promotional, and
 8   advertising efforts have resulted in consumer recognition that the MADE FOR MORE
 9   mark identifies Manna For Life as the source of high-quality products and services.
10   The MADE FOR MORE mark is distinctive of Manna For Life’s products and
11   services and is well-known throughout the United States.
12         RESPONSE: The Hollis Defendants deny that the purported mark is valid or
13   that it functions as a source identifier. The Hollis Defendants deny the remaining
14   allegations of paragraph 38.
15         PARAGRAPH NO. 39: Manna For Life has not abandoned the mark as to any
16   of the above services.
17         RESPONSE: The Hollis Defendants deny that the purported mark is valid or
18   that it functions as a source identifier. The Hollis Defendants lack knowledge or
19   information sufficient to form a belief as to the truth of the remaining allegations of
20   paragraph 39, and on that basis deny such allegations.
21         PARAGRAPH NO. 40: Rachel Hollis is an American author, motivational
22   speaker, entrepreneur, and blogger. She founded The Hollis Company, LLC, in which
23   her husband, Dave Hollis, is CEO, and which is described as a lifestyle brand that,
24   according to https://thehollisco.com/pages/about-us, “arm[s] people with the tools to
25   make positive and lasting change …[by] creating media, products, inspiration and
26   community that challenge[s its] audience to reach for a better version of themselves
27   every day.” See screenshot from thehollisco.com website as Exhibit J.
28


                                                 16
              ANSWER TO COMPLAINT AND COUNTER CLAIM; JURY DEMAND
Case 3:20-cv-01798-WQH-MSB Document 17 Filed 12/10/20 PageID.173 Page 17 of 52



 1         RESPONSE: The Hollis Defendants admit the first sentence of paragraph 40
 2   and that Rachel Hollis founded the Hollis Company. The Hollis Defendants admit that
 3   Exhibit J appears to be a screenshot from thehollisco.com, but the document speaks
 4   for itself. The Hollis Defendants deny the remaining allegations of paragraph 40.
 5         PARAGRAPH NO. 41: Rachel Hollis promotes her lifestyle brand on multiple
 6   social media platforms and currently has almost 2 million followers on Instagram and
 7   Facebook each, and reports that each of her posts average about 55k “likes”. She
 8   promotes herself as a New York Times best-selling author who has written three self-
 9   help novels and two cookbooks, produced and starred in a documentary film, has a
10   popular personal development podcast, and oversees a motivational speaking circuit
11   that attracts thousands of attendees to each conference. Not content with her own
12   brand, Hollis Co.—run by the then-husband and wife team of the individual
13   defendants named herein—adopted the MADE FOR MORE mark in connection with
14   promoting Hollis Co.’s products and services in 2018.
15         RESPONSE: The Hollis Defendants admit that the Hollis Company promotes
16   Rachel Hollis and various brands on multiple social media platforms. The Rachel
17   Hollis Facebook page, which is @rachelholliswrite has approximately 1.8 million
18   followers. The Instagram account @msrachelhollis has approximately 1.7 million
19   followers. The Hollis Defendants also admit that Rachel Hollis is a New York Times
20   best-selling author who has written at least three self-help novels and two cookbooks,
21   starred in a documentary film, hosts a personal development podcast, and is a
22   motivational speaker. The Hollis Defendants specifically deny the last sentence and
23   the remaining allegations of paragraph 41.
24         PARAGRAPH NO. 42: In January 2018, the documentary film Made for
25   More, produced by and starring Rachel Hollis and Dave Hollis and filmed at The
26   Hollis Company, LLC, was released. Themed similar (at its broadest level) with
27   Manna for Life’s MADE FOR MORE focus, the film was promoted as offering tools
28   to help one discover the best version of themselves. The Made for More documentary

                                                  17
              ANSWER TO COMPLAINT AND COUNTER CLAIM; JURY DEMAND
Case 3:20-cv-01798-WQH-MSB Document 17 Filed 12/10/20 PageID.174 Page 18 of 52



 1   was shown in theaters all over the United States and is still available to view on
 2   Amazon.com. The result has been to bury Manna for Life’s Google MADE FOR
 3   MORE search results and Amazon pages, confirming the substantial revenues
 4   Defendants have realized from their infringing activity.
 5         RESPONSE: The Hollis Defendants admit Rachel Hollis and Dave Hollis
 6   starred in a documentary film, Rachel Hollis Presents: Made for More, were executive
 7   producers of the same, and that it was promoted by Amazon as offering tools to help
 8   one discover the best version of themselves. Defendants admit that the documentary
 9   was shown in theatres in the United States and is still available to view on
10   Amazon.com. Defendants deny the remaining allegations in paragraph 42.
11         PARAGRAPH NO. 43: Also in 2018, Hollis Co. began marketing a series of
12   motivational speaking events that were held in cities all over the U.S. and hosted by
13   Rachel Hollis. Departing from her book title “Girl, Wash Your Face,” by no later than
14   2019, she began using used the very different brand “MADE FOR MORE” for these
15   motivational speaking events as well as selling apparel such as hats and shirts,
16   journals, tote-bags, and jewelry under the MADE FOR MORE mark. Hollis Co. also
17   created a private Facebook group called Made For More, the purpose of which is to
18   inspire personal growth and self-awareness. The “Made for More” Facebook group
19   currently has almost 150k members.
20         RESPONSE: The Hollis Defendants admit that in 2018, the Hollis Company
21   began marketing a series of motivational speaking events under the “RISE” trademark
22   that were held in cities in the U.S. and hosted by Rachel Hollis. The Hollis Defendants
23   also admit that Hollis Company created a private Facebook group. The Hollis
24   Defendants deny the remaining allegations in paragraph 43.
25         PARAGRAPH NO. 44: On June 21, 2018, The Hollis Company, LLC filed a
26   U.S. trademark application for the mark MADE FOR MORE for “jewelry, namely,
27   bracelets and pins, inspired by public figure and influencer Rachel Hollis” in Class 14,
28   “apparel, namely, hats, inspired by public figure and influencer Rachel Hollis” in

                                                18
              ANSWER TO COMPLAINT AND COUNTER CLAIM; JURY DEMAND
Case 3:20-cv-01798-WQH-MSB Document 17 Filed 12/10/20 PageID.175 Page 19 of 52



 1   Class 25, and “entertainment services, namely, live event series featuring inspiring
 2   stories of women at a 2-day personal development conference led by public figure and
 3   influencer Rachel Hollis” in Class 41, claiming a date of first use in interstate
 4   commerce for all three classes as January 1, 2018 (Application Serial No.
 5   88/008,759). However, on information and belief, the first use date was not in fact
 6   until at least Summer 2018. A printout from TESS is attached as Exhibit K.
 7         RESPONSE: The Hollis Defendants admit that Exhibit K appears to be a
 8   printout from TESS, and such document speaks for itself. The Hollis Defendants
 9   deny the remaining allegations in paragraph 44.
10         PARAGRAPH NO. 45: This application was filed after Manna For Life’s
11   MADE FOR MORE trademark application, and engaged in the blatant tactic of
12   attempting to slide past the examiner by actually inserting in the description of goods
13   and services the phrase “public figure and influencer Rachel Hollis.” No matter, the
14   USPTO saw through this ineffective tactic, and Application Serial No. 88/008,759
15   was promptly suspended on October 12, 2018 pending registration of Plaintiff’s U.S.
16   trademark registration for the same mark in Classes 16 and 21 on the grounds that the
17   mark is likely to cause confusion with Manna for Life MADE FOR MORE mark. See
18   Suspension Letter for Application Serial No. 88/008,759 attached as Exhibit L.
19         RESPONSE: The Hollis Defendants admit that Application Serial No.
20   88/008,759 was filed after Manna For Life’s application. The Hollis Defendants also
21   admit that Application Serial No. 88/008,759 was temporarily suspended on October
22   12, 2018 and that Exhibit L appears to be the suspension letter for Application Serial
23   No. 88/008,759, but that such document speaks for itself. The Hollis Defendants deny
24   the remaining allegations in paragraph 45.
25         PARAGRAPH NO. 46: Once Manna For Life became aware of Hollis Co.’s
26   unauthorized use of the MADE FOR MORE mark for identical and related products
27   and services, Manna For Life sent a cease and desist letter dated January 30, 2019,
28   requesting that Hollis Co. immediately cease and forever desist from using the MADE

                                                  19
              ANSWER TO COMPLAINT AND COUNTER CLAIM; JURY DEMAND
Case 3:20-cv-01798-WQH-MSB Document 17 Filed 12/10/20 PageID.176 Page 20 of 52



 1   FOR MORE mark in connection with its lifestyle-brand business, further notifying
 2   Defendants that Manna For Life and Hollis Co. were targeting the same customers,
 3   including, but not limited to those customers in California. A true and correct copy of
 4   the cease and desist letter dated January 30, 2019 is attached as Exhibit M.
 5         RESPONSE: The Hollis Defendants admit that The Hollis Company received a
 6   cease and desist letter from Manna For Life. The Hollis Defendants admit that Exhibit
 7   M appears to be a copy of the cease and desist letter, but that such document speaks
 8   for itself. The Hollis Defendants deny the remaining allegations of paragraph 46.
 9         PARAGRAPH NO. 47: Since at least as early as October 12, 2018, when the
10   United States Patent and Trademark Office issued the Suspension Letter attached as
11   Exhibit L, Hollis Co. had actual notice of Manna For Life’s prior rights in the MADE
12   FOR MORE mark, which was further confirmed by Defendant’s receipt and
13   acknowledgment of Manna For Life’s cease and desist letter that was dated January
14   30, 2019. On information and belief, Hollis Co. filed its trademark application using a
15   description of services designed with reference to, and designed to avoid detecting the
16   likely confusion with, Manna For Life’s then-pending application—which application
17   confirmed that Manna For Life had been using the mark since well before Hollis Co.
18         RESPONSE: The Hollis Defendants deny the allegations set forth in paragraph
19   47.
20         PARAGRAPH NO. 48: Notwithstanding Hollis Co.’s actual notice of Manna
21   For Life’s senior rights in the MADE FOR MORE mark and Manna For Life’s
22   request that Hollis Co. cease using the MADE FOR MORE mark, Defendants
23   continued to promote their lifestyle branded products and services around the country
24   (and beyond) under the MADE FOR MORE mark, willfully trading of Manna for
25   Life’s goodwill in the MADE FOR MORE brand, including to customers in the State
26   of California. Given Manna for Life’s reputation extends into Canada, the damage felt
27   internationally was particularly acute, leading to instances of actual confusion and
28


                                                20
              ANSWER TO COMPLAINT AND COUNTER CLAIM; JURY DEMAND
Case 3:20-cv-01798-WQH-MSB Document 17 Filed 12/10/20 PageID.177 Page 21 of 52



 1   reported tarnishment due to association. In fact, after notice, Hollis Co. extensively
 2   expanded its use of the infringing mark.
 3         RESPONSE: The Hollis Defendants deny the allegations set forth in paragraph
 4   48.
 5         PARAGRAPH NO. 49: Examples of the infringement, in addition to those
 6   noted above include clothing with the infringing mark, particularly damaging given
 7   that each shirt worn in public is seen and read by hundreds or even thousands of
 8   people, creating a massive amount of infringing footprint from the clothing alone.
 9   This includes QVC (indirect or contributory infringement) pages from 2019 and even
10   September 8, 2020, and Defendants’ website screenshots from 2019, and other
11   merchandise sold by Defendants (including social media posts dating back to late
12   2018):
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                21
              ANSWER TO COMPLAINT AND COUNTER CLAIM; JURY DEMAND
Case 3:20-cv-01798-WQH-MSB Document 17 Filed 12/10/20 PageID.178 Page 22 of 52



 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16                                Social Media Example
17
18
19
20
21
22
23
24
25
26
27
28


                                          22
             ANSWER TO COMPLAINT AND COUNTER CLAIM; JURY DEMAND
Case 3:20-cv-01798-WQH-MSB Document 17 Filed 12/10/20 PageID.179 Page 23 of 52



 1                                   QVC Examples
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                          23
             ANSWER TO COMPLAINT AND COUNTER CLAIM; JURY DEMAND
Case 3:20-cv-01798-WQH-MSB Document 17 Filed 12/10/20 PageID.180 Page 24 of 52



 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                          24
             ANSWER TO COMPLAINT AND COUNTER CLAIM; JURY DEMAND
Case 3:20-cv-01798-WQH-MSB Document 17 Filed 12/10/20 PageID.181 Page 25 of 52



 1         RESPONSE: The Hollis Defendants admit that paragraph 49 appears to include
 2   various screenshots from social media and the web, and if accurate, speak for
 3   themselves. The Hollis Defendants deny the remaining allegations set forth in
 4   paragraph 49.
 5         PARAGRAPH NO. 50: While ignorance of the law is no excuse, Defendants
 6   lacked even such irrelevant excuse. On information and belief, as Defendant David
 7   Hollis touts himself as a former Disney executive, he was familiar with trademark law
 8   rules and knew or should have immediately known upon notice that Hollis Co. had no
 9   lawful right to make trademark use of the same exact mark as senior user Manna For
10   Life. At all relevant times, Defendants intended to and did intend to capitalize on the
11   MADE FOR MORE mark as a brand and for broad commercial purposes, including
12   merchandise, motivational speaking, and other goods and services.
13         RESPONSE: The Hollis Defendants admit that Dave Hollis is a former Disney
14   executive, but deny the remaining allegations set forth in paragraph 50.
15         PARAGRAPH NO. 51: Manna For Life’s date of first use in commerce of the
16   MADE FOR MORE mark in connection with books, motivational speaking
17   engagements, and personal development and self-help precedes Hollis Co.’s date of
18   first use in commerce of the identical MADE FOR MORE mark for identical and
19   related products and services by almost three years. Furthermore, Manna For Life’s
20   federal application to register the MADE FOR MORE mark in Classes 16 and 41
21   precedes Hollis Co.’s application to register the same mark, and Hollis Co.’s notice of
22   application and bad faith application cuts off any potential assertion of the attempt to
23   somehow acquire common law rights. To the contrary, it is Manna For Life that
24   acquired substantial common law rights under state law by virtue of Manna For Life’s
25   nationwide use in commerce of the MADE FOR MORE mark, including in the State
26   of California. And Manna For Life’s registration entitles it to nationwide ownership as
27   of its first-use date recorded with the USPTO (2015) in light of its issued registration.
28


                                                 25
              ANSWER TO COMPLAINT AND COUNTER CLAIM; JURY DEMAND
Case 3:20-cv-01798-WQH-MSB Document 17 Filed 12/10/20 PageID.182 Page 26 of 52



 1   Therefore, Manna For Life has priority of rights to use and enforce the MADE FOR
 2   MORE mark against Hollis Co.
 3         RESPONSE: The Hollis Defendants admit that Manna For Life’s federal
 4   application to register MADE FOR MORE was filed before Hollis Co.’s Application
 5   Serial No. 88/008,759 was filed, but deny the remaining allegations set forth in
 6   paragraph 51.
 7         PARAGRAPH NO. 52: All elements of prior use and priority of rights of
 8   Section 15 of the Lanham Act, 15 U.S.C. § 1065, are met by Manna For Life.
 9         RESPONSE: The Hollis Defendants deny the allegations set forth in paragraph
10   52.
11         PARAGRAPH NO. 53: Neither Rachel nor Dave Hollis, nor The Hollis
12   Company, LLC, have acquired the rights to use the MADE FOR MORE mark from
13   Manna For Life. Their use was not in good faith, and was a commercial use for
14   commercial purposes.
15         RESPONSE: The Hollis Defendants deny that the purported mark is valid or
16   that it functions as a source identifier. The Hollis Defendants admit that they have not
17   acquired the rights to use the purported mark from Plaintiff. The Hollis Defendants
18   deny the remaining allegations set forth in paragraph 53.
19         PARAGRAPH NO. 54: Upon information and belief, Defendants
20   intentionally, willfully, and knowingly adopted the MADE FOR MORE mark, which
21   is confusingly similar to Manna For Life’s MADE FOR MORE mark, and did so with
22   knowledge and total disregard for Manna For Life’s prior trademark rights. On
23   information and belief, at least the following evidence of willfulness exists, including
24   what many third parties have documented as history of plagiarism and copying
25   without attribution, copies of exemplative third-party articles on the topic being
26   attached as Exhibit N:
27         (a)     The title of her 2019 book is a close copy of a popular book released 2
28                 years earlier:

                                                26
                 ANSWER TO COMPLAINT AND COUNTER CLAIM; JURY DEMAND
Case 3:20-cv-01798-WQH-MSB Document 17 Filed 12/10/20 PageID.183 Page 27 of 52



 1
 2
 3
 4        (b)     Defendants’ publicly-promoted content is promoted as Rachel Hollis’s
 5                own motivational messages when in fact much of it is creative statements
 6                of others without attribution, and at most inconsequential Thesaurus-level
 7                changes or other minor modifications, for example:
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                               27
                ANSWER TO COMPLAINT AND COUNTER CLAIM; JURY DEMAND
Case 3:20-cv-01798-WQH-MSB Document 17 Filed 12/10/20 PageID.184 Page 28 of 52



 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                          28
             ANSWER TO COMPLAINT AND COUNTER CLAIM; JURY DEMAND
Case 3:20-cv-01798-WQH-MSB Document 17 Filed 12/10/20 PageID.185 Page 29 of 52



 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                          29
             ANSWER TO COMPLAINT AND COUNTER CLAIM; JURY DEMAND
Case 3:20-cv-01798-WQH-MSB Document 17 Filed 12/10/20 PageID.186 Page 30 of 52



 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                          30
             ANSWER TO COMPLAINT AND COUNTER CLAIM; JURY DEMAND
Case 3:20-cv-01798-WQH-MSB Document 17 Filed 12/10/20 PageID.187 Page 31 of 52



 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                          31
             ANSWER TO COMPLAINT AND COUNTER CLAIM; JURY DEMAND
Case 3:20-cv-01798-WQH-MSB Document 17 Filed 12/10/20 PageID.188 Page 32 of 52



 1          (c)     To redirect online self-improvement health and wellness interest online
 2                  to themselves, when Defendants launched “the RISE app” they did so
 3                  with a promotional statement promoting it as a “judgment-free zone”
 4                  saying the “app price is $9.99 a month – way less than any gym
 5                  membership,” while Planet Fitness’s federally-trademarked slogan is
 6                  “The Judgment Free Zone®” and promotes a membership price of $9.99.
 7          RESPONSE: The Hollis Defendants deny the allegations set forth in paragraph
 8   54(a), (b), and (c).
 9          PARAGRAPH NO. 55: Defendants’ promotion of apparel and jewelry and the
10   motivational speaking engagements under the MADE FOR MORE mark was, is and
11   will continue to be likely to cause confusion, or to cause mistake, or to deceive and
12   mislead as to the source, origin, sponsorship or approval of Defendants’ products and
13   services, and suggests that Defendants or their products and services have an
14   affiliation, sponsorship with or approval by Manna For Life, which they do not have.
15   The continued use and expansion of mark usage for services and goods far beyond the
16   use as a mere title, including after notice of infringement and rejection of a trademark
17   application for reasons of likely confusion, constitutes bad faith usage, intentional
18   trading off the goodwill of the exact same mark used by Manna For Life for
19   overlapping services and audiences, and was and is intended to cause actual deception.
20   Manna for Life has suffered substantial damage from the infringement, including lost
21   event bookings due to the confusion and negative association with Defendants.
22          RESPONSE: The Hollis Defendants deny the allegations set forth in paragraph
23   55.
24          PARAGRAPH NO. 56: Defendants’ use of the MADE FOR MORE mark in
25   connection with their lifestyle brand is damaging and causing irreparable harm to
26   Manna For Life, and unless enjoined, Defendants’ confusing and deceptive misuse of
27   Manna For Life’s reputable MADE FOR MORE mark will continue to damage and
28   irreparably harm Manna For Life as well as the consuming public.

                                                 32
                  ANSWER TO COMPLAINT AND COUNTER CLAIM; JURY DEMAND
Case 3:20-cv-01798-WQH-MSB Document 17 Filed 12/10/20 PageID.189 Page 33 of 52



 1         RESPONSE: The Hollis Defendants deny the allegations set forth in paragraph
 2   56.
 3         PARAGRAPH NO. 57: The damages have been particularly aggravated by
 4   tarnishment in recent months by the inconsistent messaging of Hollis Co. and its two
 5   principals Rachel and David Hollis. Particularly, in the midst of promoting a how-to
 6   marriage seminar, in a very public filing the couple filed for divorce. Without
 7   intending to impugn the act of divorce in many contexts, it can certainly be said that a
 8   couple toting their marriage as the ideal for Rachel Hollis’s audience to emulate, and
 9   charging $2500 per couple for the privilege of attending weekend marriage
10   conferences to learn their secrets to success, should not be promoting such Hollis- lead
11   marriage seminars when they are on the brink of and now getting a divorce. In fact,
12   their promotion of the marriage retreats continued up to one week before their divorce
13   announcement, in which they admitted having large issues for years and indicating
14   they should have divorced years ago. A large segment of the public familiar with the
15   matter came out immediately and strongly denouncing the development. The
16   purported strength of their marriage was a key feature of Rachel Hollis’ presentations.
17   Now, because the market was flooded by Hollis Co.’s years of use of MADE FOR
18   MORE branding associated (at least in part) with Rachel and David Hollis’s marriage,
19   the consuming public has become overwhelmed with the inevitable tarnishment that
20   this recent revelation has caused due to its association with the infringing MADE FOR
21   MORE mark.
22         RESPONSE: The Hollis Defendants deny the allegations set forth in paragraph
23   57.
24         PARAGRAPH NO. 58: Rachel Hollis made substantial public appearances
25   associating with the MADE FOR MORE mark, and continues to do so to this day.
26   This included podcasts, Good Morning America, Oprah, and a talk with Tony
27   Robbins, just to name a few.
28


                                                33
              ANSWER TO COMPLAINT AND COUNTER CLAIM; JURY DEMAND
Case 3:20-cv-01798-WQH-MSB Document 17 Filed 12/10/20 PageID.190 Page 34 of 52



 1         RESPONSE: The Hollis Defendants admit that Rachel Hollis has made public
 2   appearances, including those listed by Plaintiff. The Hollis Defendants deny the
 3   remaining allegations in paragraph 58.
 4   ///
 5   ///
 6                                          FIRST COUNT
 7                              TRADEMARK INFRINGEMENT
 8           UNDER THE LANHAM ACT IN VIOLATION OF 15 U.S.C. § 1114
 9         PARAGRAPH NO. 59: Manna For Life repeats and re-alleges all allegations
10   in this Complaint as if fully set forth herein.
11         RESPONSE: The Hollis Defendants repeat and re-allege all responses in this
12   Answer as if fully set forth herein.
13         PARAGRAPH NO. 60: Manna For Life is the owner of the MADE FOR
14   MORE mark, which is a federally registered, valid, inherently distinctive, and
15   protectable trademark. Manna For Life has priority of use of the distinctive MADE
16   FOR MORE mark as to Hollis Co.
17         RESPONSE: The Hollis Defendants deny the allegations in paragraph 60.
18         PARAGRAPH NO. 61: Hollis Co. has used, authorized and/or directed the use
19   of the MADE FOR MORE mark in connection with the promotion, sale, offering for
20   sale, distribution or advertising of goods and/or services. The marks are identical and
21   used in the promotion, sale and advertisement of identical and related personal
22   development and self-help products and services, are targeted at the same audience,
23   and Hollis Co.’s adoption of the MADE FOR MORE mark for its lifestyle brand of
24   products and services was willful and with reckless disregard as to the likelihood of
25   confusion.
26         RESPONSE: The Hollis Defendants deny that Plaintiff’s purported mark is a
27   valid trademark or that it functions as a source identifier. The Hollis Defendants deny
28   the allegations in paragraph 61.

                                                  34
               ANSWER TO COMPLAINT AND COUNTER CLAIM; JURY DEMAND
Case 3:20-cv-01798-WQH-MSB Document 17 Filed 12/10/20 PageID.191 Page 35 of 52



 1         PARAGRAPH NO. 62: Hollis Co. directed the use of the MADE FOR MORE
 2   mark despite knowing that Manna For Life owns the rights to the MADE FOR MORE
 3   mark, and on information and belief, at least in part because of that prior use and
 4   success by Manna For Life.
 5         RESPONSE: The Hollis Defendants deny that Plaintiff’s purported mark is a
 6   valid trademark or that it functions as a source identifier. The Hollis Defendants deny
 7   the allegations in paragraph 62.
 8         PARAGRAPH NO. 63: Hollis Co.’s use of the MADE FOR MORE mark has
 9   caused confusion in the marketplace, is likely to cause both confusion and mistake,
10   and is likely to deceive consumers or result in the belief that Hollis Co. is legitimately
11   connected with, sponsored by, affiliated with, or licensed or approved by, Manna For
12   Life. The mark used by Hollis Co. is identical in sound, appearance, and meaning to
13   Manna For Life’s trademark, is used for identical and related goods and services, and
14   is targeted to the same customers via the same promotional channels.
15         RESPONSE: The Hollis Defendants deny that Plaintiff’s purported mark is a
16   valid trademark or that it functions as a source identifier. The Hollis Defendants deny
17   the allegations in paragraph 63.
18         PARAGRAPH NO. 64: Such use was done willfully and with knowledge that
19   such use would and was likely to cause confusion and deceive the relevant audience.
20   Hollis Co. was also counting on the reverse confusion flooding the market,
21   overpowering Manna for Life, and ultimately hopeful that it would simply force
22   Manna for Life as the senior user to abandon its superior trademark rights to Hollis
23   Co.
24         RESPONSE: The Hollis Defendants deny the allegations in paragraph 64.
25         PARAGRAPH NO. 65: As a direct and proximate result of Hollis Co.’s
26   trademark infringement, Manna For Life has been damaged within the meaning of 15
27   U.S.C. § 1114 et seq. Manna For Life has been damaged by both forward and reverse
28   confusion.

                                                 35
              ANSWER TO COMPLAINT AND COUNTER CLAIM; JURY DEMAND
Case 3:20-cv-01798-WQH-MSB Document 17 Filed 12/10/20 PageID.192 Page 36 of 52



 1         RESPONSE: The Hollis Defendants deny the allegations in paragraph 65.
 2         PARAGRAPH NO. 66: Manna For Life has suffered damages in an amount to
 3   be established after proof at trial or in the statutory amount. Statutory damages are
 4   also justified from the date of Manna For Life’s June 14, 2018 application date,
 5   because Hollis Co. had notice of the application and its senior rights and knew as of
 6   that date that her use was infringing a mark that would eventually mature into a
 7   registered mark. Notably, Hollis Co. did not file any opposition to Manna For Life’s
 8   application, even though it was cited in suspension of Hollis Co.’s MADE FOR
 9   MORE application. Statutory damages up to the maximum for willful infringement
10   are warranted.
11         RESPONSE: The Hollis Defendants admit that they did not file an opposition
12   to Manna For Life’s application, but deny the remaining allegations in paragraph 66.
13         PARAGRAPH NO. 67: Manna For Life is further entitled to disgorge Hollis
14   Co.’s profits for its willful sales and unjust enrichment. Such disgorgement is
15   necessary due to willful infringement, unjust enrichment and/or to deter future
16   infringement by Hollis Co. and similarly-situated junior users including under the
17   guidance of the recent Supreme Court explication of profit disgorgement in Romag
18   Fasteners, Inc. v. Fossil, Inc., 590 U.S.    (2020).
19         RESPONSE: The Hollis Defendants deny the allegations in paragraph 67.
20         PARAGRAPH NO. 68: This case qualifies as an “exceptional case” within the
21   meaning of 15 U.S.C. § 1117(a) in that Hollis Co.’s acts were malicious, deliberate
22   and willful, and taken in bad faith, entitling Manna For Life to its attorney’s fees and
23   an enhancement of damages, including a trebling of its damages and/or disgorged
24   profits. Despite actual notice of Manna For Life’s prior and extensive use and federal
25   application in the MADE FOR MORE mark, Hollis Co. continued use of the
26   infringing mark for identical products and services. Such usage has continued even
27   after Manna For Life’s MADE FOR MORE mark was successfully registered with the
28   USPTO.

                                                 36
              ANSWER TO COMPLAINT AND COUNTER CLAIM; JURY DEMAND
Case 3:20-cv-01798-WQH-MSB Document 17 Filed 12/10/20 PageID.193 Page 37 of 52



 1         RESPONSE: The Hollis Defendants deny the allegations in paragraph 68.
 2         PARAGRAPH NO. 69: As a direct result of Hollis Co.’s willful and unlawful
 3   actions, Manna For Life has suffered and continues to suffer irreparable harm and
 4   damages, including damage to and diminution in value of the MADE FOR MORE
 5   mark, necessary corrective advertising, lost sales, tarnishment, and loss of brand
 6   control. Manna For Life’s remedy at law is not adequate to compensate for injuries
 7   inflicted by Hollis Co. Thus, Manna For Life is entitled to temporary, preliminary and
 8   permanent injunctive relief.
 9         RESPONSE: The Hollis Defendants deny the allegations in paragraph 69.
10                                       SECOND COUNT
11         FEDERAL UNFAIR COMPETITION AND FALSE DESIGNATION OF
12                ORIGIN UNDER THE LANHAM ACT IN VIOLATION OF
13                                          15 U.S.C. § 1125
14
15         PARAGRAPH NO. 70: Manna For Life repeats and re-alleges all allegations
16   in this Complaint as if fully set forth herein.
17         RESPONSE: The Hollis Defendants repeat and re-allege all responses in this
18   Answer as if fully set forth herein.
19         PARAGRAPH NO. 71: Manna For Life is the owner of the MADE FOR
20   MORE mark.
21         RESPONSE: The Hollis Defendants deny that Plaintiff’s purported mark is a
22   valid trademark or that it functions as a source identifier. The Hollis Defendants deny
23   the remaining allegations of paragraph 71.
24         PARAGRAPH NO. 72: Hollis Co.’s use of the MADE FOR MORE mark has
25   caused confusion in the marketplace, is likely to cause both confusion and mistake,
26   and is likely to deceive consumers or result in the belief that Hollis Co. is legitimately
27   connected with, sponsored by, or licensed or approved by, Manna For Life; the mark
28   used by Hollis Co. is identical in sound, appearance and meaning to Manna For Life’s

                                                   37
               ANSWER TO COMPLAINT AND COUNTER CLAIM; JURY DEMAND
Case 3:20-cv-01798-WQH-MSB Document 17 Filed 12/10/20 PageID.194 Page 38 of 52



 1   trademark, is used for identical and related goods and services, and is targeted to the
 2   same customers via the same promotional channels.
 3          RESPONSE: The Hollis Defendants deny the allegations in paragraph 72.
 4          PARAGRAPH NO. 73: Such use was done willfully and with knowledge that
 5   such use would and was likely to cause confusion and deceive the relevant audience.
 6          RESPONSE: The Hollis Defendants deny the allegations in paragraph 73.
 7          PARAGRAPH NO. 74: As a direct and proximate result of Hollis Co.’s
 8   trademark infringement and false designation of origin, Manna For Life has been
 9   damaged within the meaning of 15 U.S.C. § 1125(a).
10          RESPONSE: The Hollis Defendants deny the allegations in paragraph 74.
11          PARAGRAPH NO. 75: Manna For Life has suffered damages in an amount to
12   be established after proof at trial.
13          RESPONSE: The Hollis Defendants deny the allegations in paragraph 75.
14          PARAGRAPH NO. 76: Manna For Life is further entitled to disgorge Hollis
15   Co.’s profits for its willful sales and unjust enrichment. In addition, disgorgement is
16   warranted to deter further infringement by Hollis Co. and others similarly situated.
17          RESPONSE: The Hollis Defendants deny the allegations in paragraph 76.
18          PARAGRAPH NO. 77: This case qualifies as an “exceptional case” within the
19   meaning of 15 U.S.C. § 1117(a) in that Hollis Co.’s acts were malicious, deliberate
20   and willful, and taken in bad faith, entitling Manna For Life to its attorney’s fees and
21   an enhancement of damages, including a trebling of its damages and/or disgorged
22   profits.
23          RESPONSE: The Hollis Defendants deny the allegations in paragraph 77.
24          PARAGRAPH NO. 78: As a direct result of Hollis Co.’s willful and unlawful
25   actions, Manna For Life has suffered and continues to suffer irreparable harm,
26   including damage to and diminution in value of the MADE FOR MORE mark. Manna
27   For Life’s remedy at law is not adequate to compensate for injuries inflicted by Hollis
28


                                                 38
                ANSWER TO COMPLAINT AND COUNTER CLAIM; JURY DEMAND
Case 3:20-cv-01798-WQH-MSB Document 17 Filed 12/10/20 PageID.195 Page 39 of 52



 1   Co. Thus, Manna For Life is entitled to temporary, preliminary and permanent
 2   injunctive relief.
 3          RESPONSE: The Hollis Defendants deny the allegations in paragraph 78.
 4                                          THIRD COUNT
 5            COMMON LAW TRADEMARK INFRINGEMENT AND UNFAIR
 6                                          COMPETITION
 7          PARAGRAPH NO. 79: Manna For Life repeats and re-alleges all allegations
 8   in this Complaint as if fully set forth herein.
 9          RESPONSE: The Hollis Defendants repeat and re-allege all responses in this
10   Answer as if fully set forth herein.
11          PARAGRAPH NO. 80: Manna For Life has federal and common law
12   trademark rights throughout the entire United States to the MADE FOR MORE mark,
13   including, but not limited to under the common law of the State of California.
14          RESPONSE: The Hollis Defendants deny that Plaintiff’s purported mark is a
15   valid trademark or that it functions as a source identifier. The Hollis Defendants deny
16   the remaining allegations of paragraph 80.
17          PARAGRAPH NO. 81: Hollis Co. has committed acts of unfair competition,
18   including trademark infringement, unlawful business practices and related misconduct
19   referred to in this Complaint. These actions constitute unlawful, unfair or fraudulent
20   business acts or practices, and/or unfair, deceptive, untrue or misleading business
21   practices. The actions cause confusion or misunderstanding as to the source,
22   sponsorship, approval, or certification of goods or services and were done in
23   connection with sales or advertising. These actions were intentional and knowing acts
24   of infringement through use of the MADE FOR MORE mark.
25          RESPONSE: The Hollis Defendants deny the allegations in paragraph 81.
26          PARAGRAPH NO. 82: As a direct and proximate result of Hollis Co.’s
27   wrongful acts, Manna For Life has suffered and continues to suffer substantial
28   pecuniary losses and irreparable injury to its business reputation and goodwill. As

                                                  39
               ANSWER TO COMPLAINT AND COUNTER CLAIM; JURY DEMAND
Case 3:20-cv-01798-WQH-MSB Document 17 Filed 12/10/20 PageID.196 Page 40 of 52



 1   such, Manna For Life’s remedy at law is not adequate to compensate for injuries
 2   inflicted by Hollis Co. Accordingly, Manna For Life is entitled to temporary,
 3   preliminary and permanent injunctive relief.
 4         RESPONSE: The Hollis Defendants deny the allegations in paragraph 82.
 5         PARAGRAPH NO. 83: By reason of such wrongful acts, Manna For Life is,
 6   was, and will be in the future, deprived of, among other damages, the profits and
 7   benefits of business relationships, agreements, and transactions with various third
 8   parties and/or prospective business relationships. Hollis Co. has wrongfully obtained
 9   profit and benefits instead of Manna For Life. Manna For Life is entitled to
10   compensatory damages and disgorgement of Hollis Co.’s said profits in an amount to
11   be proven at trial. In addition, profits should be disgorged as deterrence, for willful
12   infringement, and unjust enrichment. The damages and/or profits awarded should be
13   enhanced or trebled.
14         RESPONSE: The Hollis Defendants deny the allegations in paragraph 83.
15         PARAGRAPH NO. 84: Such acts as those alleged above were done with
16   malice and oppression, thus entitling Manna For Life to exemplary and punitive
17   damages for common law unfair competition and trademark infringement.
18         RESPONSE: The Hollis Defendants deny the allegations in paragraph 84.
19         PARAGRAPH NO. 85: Manna For Life is entitled to its reasonable attorneys’
20   fees under California state law.
21         RESPONSE: The Hollis Defendants deny the allegations in paragraph 85.
22                           ANSWER TO PRAYER FOR RELIEF
23         RESPONSE: The Hollis Defendants deny that Plaintiff is entitled to any of the
24   relief requested in the Complaint.
25                                               II.
26                                AFFIRMATIVE DEFENSES
27         Without altering the burden of proof, the Hollis Defendants assert the defenses
28   set forth below. These defenses are asserted based on a preliminary investigation of

                                                 40
              ANSWER TO COMPLAINT AND COUNTER CLAIM; JURY DEMAND
Case 3:20-cv-01798-WQH-MSB Document 17 Filed 12/10/20 PageID.197 Page 41 of 52



 1   the asserted allegations, which is not yet complete and will remain so pending
 2   discovery in this matter. The Hollis Defendants therefore reserve all affirmative
 3   defenses under Fed. R. Civ. P. 8(c), and any other defense at law or equity that may
 4   now exist or in the future be available based on discovery and further investigation.
 5                            FIRST AFFIRMATIVE DEFENSE
 6         The Complaint and each of its causes of action are barred, in whole or in part,
 7   because the Complaint fails to allege facts sufficient to constitute a claim for relief
 8   against the Hollis Defendants.
 9                           SECOND AFFIRMATIVE DEFENSE
10         Without admitting that the Complaint states a claim, there has been no damage
11   in any amount, manner or at all by reason of any act alleged against Defendants in the
12   Complaint, and the relief prayed for in the Complaint therefore cannot be granted.
13                            THIRD AFFIRMATIVE DEFENSE
14         The Complaint and each of its causes of action are barred, in whole or in part,
15   because the Hollis Defendants have not infringed any alleged trademark under federal
16   or state law.
17                       FOURTH AFFIRMATIVE DEFENSE
18         The Complaint and each of its causes of action are barred, in whole or in part,
19   because the Hollis Defendants’ actions did not cause a likelihood of confusion.
20                            FIFTH AFFIRMATIVE DEFENSE
21         The Complaint and each of its causes of action are barred, in whole or in part,
22   because the Hollis Defendants’ actions were reasonable, justified, privileged and in
23   good faith.
24                            SIXTH AFFIRMATIVE DEFENSE
25         The Complaint and each of its causes of action are barred, in whole or in part,
26   by the doctrines of waiver, acquiescence and/or estoppel.
27                          SEVENTH AFFIRMATIVE DEFENSE
28         The Complaint and each cause of action contained therein, is barred, in whole

                                                 41
               ANSWER TO COMPLAINT AND COUNTER CLAIM; JURY DEMAND
Case 3:20-cv-01798-WQH-MSB Document 17 Filed 12/10/20 PageID.198 Page 42 of 52



 1   or in part, by the doctrines of unclean hands and in pari delicto.
 2                           EIGHTH AFFIRMATIVE DEFENSE
 3         The Complaint and each of its causes of action are barred, in whole or in part,
 4   by the doctrine of laches.
 5                            NINTH AFFIRMATIVE DEFENSE
 6         The Complaint and each of its causes of action are barred, in whole or in part,
 7   by the doctrines of fair use, nominative fair use, merely descriptive use, and/or non-
 8   trademark use.
 9                           TENTH AFFIRMATIVE DEFENSE
10         Plaintiff failed to mitigate its damages, if any, and as a consequence, Plaintiff is
11   not entitled to recover the damages alleged, or any other damages.
12                         ELEVENTH AFFIRMATIVE DEFENSE
13         To the extent that Plaintiff’s alleged mark is protectable as a trademark, which
14   the Hollis Defendants deny, and to the extent that the Hollis Defendants used any of
15   the terms at issue in a way that would otherwise violate Plaintiff’s alleged trademark
16   rights, which the Hollis Defendants deny, on information and belief Plaintiff’s claims
17   against the Hollis Defendants are barred in whole or in part by the Hollis Defendants’
18   priority of use.
19                         TWELFTH AFFIRMATIVE DEFENSE
20         Plaintiff’s claims are barred in whole or in part by the First Amendment
21   because Plaintiff’s claimed mark, “Made for More” is a widely and historically used
22   term and phrase in spirituality and self-help.
23                       THIRTEENTH AFFIRMATIVE DEFENSE
24         Plaintiff’s claims are barred in whole or in part on the grounds that the alleged
25   mark is not associated by the public with any particular source and is otherwise
26   generic terms, which render Plaintiff’s alleged mark void and unenforceable.
27                       FOURTEENTH AFFIRMATIVE DEFENSE
28         Plaintiff’s claims are barred in whole or in part on the grounds that Plaintiff’s

                                                 42
               ANSWER TO COMPLAINT AND COUNTER CLAIM; JURY DEMAND
Case 3:20-cv-01798-WQH-MSB Document 17 Filed 12/10/20 PageID.199 Page 43 of 52



 1   alleged mark is, and at all relevant times was, merely descriptive and lacks secondary
 2   meaning; as set forth in the Hollis Defendants’ counterclaims, Plaintiff’s registrations
 3   should be canceled.
 4                         FIFTEENTH AFFIRMATIVE DEFENSE
 5         Without admitting that the Complaint states a claim, damages, if any, were not
 6   proximately or legally caused by any actions of the Hollis Defendants.
 7                         SIXTEENTH AFFIRMATIVE DEFENSE
 8         Without admitting that the Complaint states a claim, any remedies are limited to
 9   the extent that there is sought an overlapping or duplicative recovery pursuant to the
10   various claims for any alleged single wrong.
11                      SEVENTEENTH AFFIRMATIVE DEFENSE
12         The Hollis Defendants allege that no punitive or exemplary damages should be
13   awarded arising out of the claims made in the Complaint under the law of the United
14   States and California because: (i) an award of punitive or exemplary damages would
15   be unconstitutional under the United States Constitutions; specifically, the First
16   Amendment to the United States Constitution; (ii) any recovery of punitive or
17   exemplary damages arising out of the claims made in the Complaint would constitute
18   the imposition of a criminal fine or penalty without the substantive or procedural
19   safeguards guaranteed by the Fifth and Fourteenth Amendments to the United States
20   Constitution; (iii) the imposition of any punitive or exemplary damages in this lawsuit
21   would constitute an excessive fine or penalty under the California Constitution; (iv)
22   any such award is precluded or limited pursuant to the United States Constitution and
23   the due process clause; and (v) punitive damages would violate the United States and
24   California Constitutions and common law because such an award is based from
25   procedures that are vague, open-ended, unbound in discretion, arbitrary and without
26   sufficient constraints or protection against arbitrary and excessive awards.
27                       EIGHTEENTH AFFIRMATIVE DEFENSE
28         Plaintiff is not entitled to injunctive relief on any of its causes of action because

                                                 43
              ANSWER TO COMPLAINT AND COUNTER CLAIM; JURY DEMAND
Case 3:20-cv-01798-WQH-MSB Document 17 Filed 12/10/20 PageID.200 Page 44 of 52



 1   any alleged injury to Plaintiff is not immediate or irreparable, and it has an adequate
 2   remedy at law.
 3                         NINETEENTH AFFIRMATIVE DEFENSE
 4          Plaintiff’s claims are barred in whole or in part because it has engaged in
 5   trademark misuse with respect to its alleged mark.
 6                         TWENTIETH AFFIRMATIVE DEFENSE
 7
 8          Plaintiff’s claims are barred in whole or in part because the alleged mark at
 9   issue has been or is being used to violate the antitrust laws of the United States and
10   Plaintiff seeks to create a statewide and/or nationwide monopoly on the use of
11   common words, terms and phrases, including specifically that spiritually humans were
12   made for more, as opposed to asserting a claim to a mark only.
13                       TWENTY-FIRST AFFIRMATIVE DEFENSE
14          Plaintiff’s claims are barred in whole or in part on the grounds that the alleged
15   mark is functional.
16                                     ATTORNEYS’ FEES
17          Plaintiff’s actions make this an exceptional case under the Lanham Act and,
18   therefore, Defendants are entitled to its attorneys’ fees under the Lanham Act and any
19   other applicable law.
20                                        JURY DEMAND
21          The Hollis Defendants hereby demand a jury trial on all issues so triable.
22          WHEREFORE, the Hollis Defendants pray for judgment as follows:
23          1.      That Plaintiff take nothing by its claims and that Plaintiff’s claims be
24   dismissed with prejudice;
25          2.      That judgment be entered in favor of the Hollis Defendants and against
26   Plaintiff;
27          3.      That the Hollis Defendants have a judgment in their favor for their costs
28   and reasonable attorneys’ fees incurred in this matter; and

                                                  44
                  ANSWER TO COMPLAINT AND COUNTER CLAIM; JURY DEMAND
Case 3:20-cv-01798-WQH-MSB Document 17 Filed 12/10/20 PageID.201 Page 45 of 52



 1         4.     For such other and further relief as the Court may deem just and proper.
 2
 3                                     COUNTERCLAIM
 4         Defendants and Counterclaim-plaintiffs The Hollis Company, LLC, Rachel
 5   Hollis, and Dave Hollis (“the Counterclaim-plaintiffs”), submit this Counterclaim
 6   against The Manna Ko Group, Inc. d/b/a Manna for Life (“Counterclaim-defendant”
 7   or “Manna for Life”) and allege as follows:
 8                                NATURE OF THE ACTION
 9         Through this action Counterclaim-plaintiffs seek cancellation of counterclaim-
10   defendant Manna for Life’s federal trademark registration for MADE FOR MORE
11   pursuant to 15 U.S.C. § 1119. Upon information and belief, Manna for Life sells a
12   limited number of books and motivational speaking services in the field of spirituality
13   that encourage people to understand they are made for more, which Manna for Life
14   neither originated nor popularized. Though Manna for Life purports to own
15   trademark rights in the phrase by virtue of use and a very recent registration, in fact, it
16   does not own any valid or enforceable rights. Here, the phrase is incapable of
17   functioning as a trademark as it is at best a merely descriptive phrase used by various
18   churches, spiritual groups and others to encourage personal growth. Manna for Life’s
19   alleged mark is invalid and unenforceable because the phrase has not acquired
20   secondary meaning, nor does it serve as an indicator of the source of Manna for Life’s
21   services or products.
22         Rather than compete on the strength of its own products and services, Counter-
23   defendant Manna for Life now tries to wrongfully maintain a monopoly on a well-
24   known and long-used spiritual phrase derived from biblical text. Manna for Life’s
25   aggressive litigation strategy is without merit and based on rights it does not hold and
26   cannot enforce. Accordingly, Counter-plaintiffs seek cancellation of the registration
27   and a declaration that Counter-defendant Manna for Life does not have any valid
28   trademark or common-law rights in the phrase.

                                                 45
                ANSWER TO COMPLAINT AND COUNTER CLAIM; JURY DEMAND
Case 3:20-cv-01798-WQH-MSB Document 17 Filed 12/10/20 PageID.202 Page 46 of 52



 1                                         THE PARTIES
 2          1.     The Hollis Company, LLC is a Texas corporation with a principal place
 3   of business at 6900 Scenic Brook Drive, Austin, Texas.
 4          2.     Rachel Hollis resides in Texas.
 5          3.     Dave Hollis resides in Texas.
 6          4.     On information and belief, The Manna Ko Group, Inc. is a California
 7   corporation with its principal place of business in Del Mar, California.
 8                                JURISDICTION AND VENUE
 9          5.     This Court has subject matter jurisdiction over the Counter-plaintiffs’
10   counterclaims pursuant to 28 U.S.C. § 1331 (federal question), § 1338(a) (trademark),
11   and § 1367 (supplemental jurisdiction).
12          6.     This Court has personal jurisdiction over Counter-defendant because, on
13   information and belief, Counter-defendant’s principal place of business is within this
14   judicial district and it is a citizen of the State of California.
15          7.     Venue is proper in this district pursuant to 28 U.S.C. §§ 1391(b)-(c). In
16   addition, by filing the above-captioned lawsuit against the Counter-plaintiffs in this
17   district, Manna For Life has voluntarily submitted to this Court’s lawful authority for
18   all claims arising out of the same transaction or operative facts.
19                                         ALLEGATIONS
20          8.     Counter-defendant has sued the Counter-plaintiffs for federal Lanham
21   Act and common law claims concerning the phrase “made for more.” Accordingly, a
22   real and justiciable controversy exists between Counter-defendant and the Counter-
23   plaintiffs regarding whether Counter-defendant has valid trademark rights.
24          9.     On information and belief, the United States Patent and Trademark
25   Office (“USPTO”) issued a trademark registration, Reg. No. 6,110,423 for the phrase
26   “made for more” identifying Counter-defendant as the owner.
27          10.    The registration purports to be for use on or in connection with “Books in
28   the field of spirituality and self-help; Children's books; Cook books; Religious books;

                                                   46
                 ANSWER TO COMPLAINT AND COUNTER CLAIM; JURY DEMAND
Case 3:20-cv-01798-WQH-MSB Document 17 Filed 12/10/20 PageID.203 Page 47 of 52



 1   Series of fiction and non-fiction books on a variety of topics” in Class 16 and
 2   “Educational and entertainment services, namely, providing motivational speaking
 3   services in the field of spirituality, relationship issues, child rearing, health and
 4   wellness, business and personal development, leadership and self-help; Educational
 5   services, namely, conducting online courses, in person courses, training, coaching,
 6   workshops, organizational events in the field of leadership, self-help, personal
 7   development, business development, team training, health and wellness, relationship
 8   issues, child rearing, and spirituality and distribution of course and educational
 9   materials in connection therewith; Entertainment services, namely, providing podcasts
10   in the field of self-help, relationship issues, child rearing, leadership, mentoring,
11   spirituality, and personal and business growth” in Class 41.
12         11.    Counter-defendant’s alleged mark “made for more” is a merely
13   descriptive term that lacks secondary meaning.
14         12.    For years, churches, self-help groups, and even clothing companies
15   across the country—in spiritual teaching series and seminars, books and ad
16   campaigns—exhorted that, in this life, we are “made for more.” Several religious and
17   spiritual groups have used the term “made for more” broadly to signify a life of more
18   intention, direction, and significance. Indeed, the use of this common phrase continues
19   to grow exponentially, with religious organizations located in Illinois, Michigan,
20   Ohio, Pennsylvania, South Carolina and Texas broadcasting the made for more
21   message to their church-goers and across the internet.
22         13.    In the face of the widespread use of this well-known phrase, Counter-
23   defendant here attempts to argue it owns the exclusive right to use the message in
24   connection with services in the field of spirituality and for books. In October 2015,
25   long after the message was in popular distribution across the United States, Counter-
26   defendant published a book titled “Made for More”—which at that point was at least
27   the 8th book in the US with that phrase in the title.
28


                                                  47
               ANSWER TO COMPLAINT AND COUNTER CLAIM; JURY DEMAND
Case 3:20-cv-01798-WQH-MSB Document 17 Filed 12/10/20 PageID.204 Page 48 of 52



 1         14.      Defendant Hollis Co. applied for “Made for More” just days after
 2   Plaintiff’s application (6/21/2018), asserting a first use date of at least as early as
 3   1/2018 in the classes for jewelry (“bracelets and pins”), apparel (“hats”), and
 4   entertainment (“live event series featuring inspiring stories of women”), all of which
 5   is inspired or led by “public figure and influencer Rachel Hollis.”
 6         15.      As set out below, this case fails because, among other reasons, Counter-
 7   defendant cannot show it owns a legally protectable mark because the message is
 8   merely descriptive without secondary meaning, and is otherwise not distinctive or
 9   protectable.
10                                   CLAIMS FOR RELIEF
11                              Count I: Trademark Cancellation
12         16.      The Counter-plaintiffs reallege and incorporate by reference each and
13   every allegation in the foregoing paragraphs as though fully set forth herein.
14         17.      A trademark registration may be cancelled on the grounds that the
15   trademark is generic, merely descriptive without secondary meaning, or otherwise is
16   not distinctive. See 15 U.S.C. §§ 1119, 1064(3); Threshold Enterprises Ltd. v.
17   Pressed Juicery, Inc., 445 F. Supp. 3d 139, 148 (N.D. Cal. 2020). Counter-
18   defendant’s alleged mark is a merely descriptive phrase for spirituality and self-help
19   and does not have and, at all relevant times did not have, secondary meaning. It is
20   therefore incapable of serving as a trademark.
21         18.      In addition, pursuant to 15 U.S.C. §§ 1051, 1052 and 1127, terms that are
22   merely informational, terms that are common laudatory phrases, or statements that
23   would ordinarily be used in business or in a particular trade or industry are not
24   registrable. The phrase “made for more” along with similar variants, is a merely
25   informational term, or a common laudatory phrase or statement ordinarily used in
26   religious institutions and spiritual organizations to provide biblically inspired
27   encouragement for self-help. The Counter-plaintiff’s purported mark does not convey
28


                                                  48
               ANSWER TO COMPLAINT AND COUNTER CLAIM; JURY DEMAND
Case 3:20-cv-01798-WQH-MSB Document 17 Filed 12/10/20 PageID.205 Page 49 of 52



 1   commercial impression of a trademark, is not inherently distinctive and has acquired
 2   no distinctiveness.
 3          19.    Counter-plaintiffs have been and will be damaged by Counter-
 4   defendant’s continued registration because Counter-defendant filed an infringement
 5   lawsuit based on the alleged mark and is relying on the registration in support of its
 6   claims. The registration also gives Counter-defendant the color of exclusive rights to
 7   which it is not entitled.
 8          20.    Based on the foregoing, the Counter-plaintiffs respectfully request that
 9   the Court enter an order cancelling Registration No. 6,110,423 pursuant to 15 U.S.C. §
10   1064 and 15 U.S.C. § 1119.
11                                Count II: Declaratory Relief
12          21.    The Counter-plaintiffs reallege and incorporate by reference each and
13   every allegation in the foregoing paragraphs as though fully set forth herein.
14          22.    Counter-defendant claims exclusive rights in the phrase “made for more”,
15   including the rights that arise from registration and all common-law rights thereto.
16          23.    The Counter-defendant’s registration should be cancelled and the claimed
17   common-law rights in the phrase should be deemed invalid and unenforceable on one
18   or more of the grounds set forth in the Counter-plaintiffs’ affirmative defenses or
19   Counterclaim for cancellation, above. Manna for Life therefore (i) does not have
20   valid trademark rights, registered or otherwise, to the alleged mark at issue; and (ii)
21   cannot claim or assert common-law rights to such phrase. Through its claims, Manna
22   for Life has asserted the validity and enforceability of the alleged mark.
23          24.    Accordingly, there is an actual and justiciable controversy between the
24   parties as to the validity of Counter-defendant’s alleged mark and Counter-plaintiffs’
25   use of such phrase.
26          25.    Based on the foregoing, Counter-plaintiffs are therefore entitled to a
27   declaration that Manna for Life does not have any valid trademark registration or
28   other common-law rights to the phrase made for more at issue in this action.

                                                 49
               ANSWER TO COMPLAINT AND COUNTER CLAIM; JURY DEMAND
Case 3:20-cv-01798-WQH-MSB Document 17 Filed 12/10/20 PageID.206 Page 50 of 52



 1                                        JURY DEMAND
 2           The Counter-plaintiffs hereby demand a jury trial on all issues.
 3                                    PRAYER FOR RELIEF
 4           WHEREFORE, the Counter-plaintiffs pray for the following relief:
 5           1.     Cancellation of Reg. No. 6,110,423 pursuant to 15 U.S.C. §§ 1119 and
 6   1064;
 7           2.     A declaration by this Court that Counter-defendant Manna for Life does
 8   not have any valid trademark registration or other common-law rights to the phrase
 9   “made for more”;
10           3.     An award to the Counter-plaintiffs of all its attorneys’ fees as prevailing
11   party pursuant to 15 U.S.C. § 1117(a);
12           4.     An award to the Counter-plaintiffs of its costs; and
13           5.     Any other and further relief as this Court may deem just and proper.
14
15   Dated: December 10, 2020
16                                            FORD, WALKER, HAGGERTY & BEHAR
17
                                                           /S/ WILLIAM C. HAGGERTY
18                                            BY:
19                                                       WILLIAM C. HAGGERTY
                                                         KATHERINE M. HARWOOD
20                                                       Attorneys for Defendants,
                                                         THE HOLLIS COMPANY, LLC;
21                                                       RACHEL HOLLIS and DAVID HOLLIS
22
                                              JACKSON WALKER, LLP
23
24
                                              BY:        /S/ WILLIAM C. HAGGERTY FOR
25
                                                         CARL C. BUTZER
                                                         SHANNON ZMUD TEICHER
26
                                                         Attorneys for Defendants,
27
                                                         THE HOLLIS COMPANY, LLC;
                                                         RACHEL HOLLIS and DAVID HOLLIS
28


                                                    50
                  ANSWER TO COMPLAINT AND COUNTER CLAIM; JURY DEMAND
Case 3:20-cv-01798-WQH-MSB Document 17 Filed 12/10/20 PageID.207 Page 51 of 52



 1                            PROOF OF SERVICE BY MAIL – F.R.Civ.P. 5)
                                   Manna Ko Group v. Hollis Group
 2
                              USDC Case No.: 3:20-cv-1798-WQH (MSB)
 3                                           1MM20 020
 4   UNITED STATES DISTRICT COURT                      )
                                                       )
 5   SOUTHERN DISTRICT OF CALIFORNIA                           )
 6
            I am employed in the aforesaid county; I am over the age of eighteen years and not a party to
 7   the within entitled action; my business address is: One World Trade Center, Twenty-Seventh Floor,
     Long Beach, California 90831-2700
 8
             On December 10, 2020 I served the within: ANSWER TO COMPLAINT FOR FEDERAL
 9   REGISTERED TRADEMARK INFRINGEMENT UNDER 15 U.S.C. § 1114; FEDERAL
     UNFAIR COMPETITION UNDER 15 U.S.C. § 1125; AND FEDERAL COMMON
10   LAW TRADEMARK INFRINGEMENT AND COUNTER CLAIM; JURY DEMAND on the
     interested parties in said action,
11
                                    SEE ATTACHED SERVICE LIST
12
         by personally delivering it to the person(s) indicated below in the manner as provided in
13   FRCivP5(b);
14   __ by depositing it in the United States Mail at Long Beach, California, in a sealed envelope with
     the postage fully prepaid to the following;
15
       X (BY ELECTRONIC SERVICE) I caused such document to be Electronically Served on all
16
     parties through the CM/ECF United States District Southern District Court website, for the above-
17   entitled case. This service complies with CCP § 1010.6. The file transmission was reported as
     complete and a copy of the “Filing Receipt” page will be maintained with the original document in
18   our office.
19
     ___ I hereby certify that I am a member of the Bar of the United States District Court, Southern
20   District of California.
21   _XX I hereby certify that I am employed in the office of a member of the Bar of this Court at
     whose direction the service was made.
22
     _XX I hereby certify under the penalty of perjury that the foregoing is true and correct.
23
            Executed on December 10, 2020 at Long Beach, California.
24
25                                              Diana Boyadjian
26                                              Diana Boyadjian

27
28
                                                       1
                                            PROOF OF SERVICE
Case 3:20-cv-01798-WQH-MSB Document 17 Filed 12/10/20 PageID.208 Page 52 of 52



 1                                  Manna Ko Group v. Hollis Group
                               USDC Case No.: 3:20-cv-1798-WQH (MSB)
 2
                                              1MM20 020
 3
                                                  Mailing List
 4
     Attorneys for Plaintiff THE MANNA KO GROUP, INC., a California corporation
 5
 6
     Ben Lewis Wagner, Esq., SBN 243594
 7   Troutman Pepper Hamilton Sanders, LLP
     11682 El Camino Real, Suite 400
 8
     San Diego, California 92130-2092
 9
     (619) 200-6947 (cell-best number to reach)
10   (858) 509-6010 (direct dial)
     (858) 509-6000 (main-office)
11
     (858) 509-6040 (facsimile)
12
     Ben.wagner@troutman.com
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                       2
                                            PROOF OF SERVICE
